DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to Application No. 17/054,449 filed 11/10/2020, 
which claims priority from PCT No. PCT/EP2019/063723 filed on 05/28/2019, and Foreign application No. 10218004401.8 filed on 05/31/2018.
Claims 1-11 are pending and have been considered as below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the initial image data" in line 12.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the viewer”, “viewer" in line 12.  There is insufficient antecedent basis for this limitation in the claim because it is uncertain the limitation refers to the same viewer or different viewer.
Claim 1 recites the limitation "the effect " in line 14.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the quality " in line 15.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 and 8-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tengler et al. (US 2012/0215403 A1, hereinafter “Tengler”).

Claim 1:  Tengler discloses A method for the manipulation of image data for a display screen that can be operated in at least two modes of operation, viz B1 for a free viewing mode and B2 for a restricted viewing mode (“Tengler”, [0009], [0081], [0082], the functionality of the object may be altered on the display screen 80, therefore construes as displaying in a restricted mode), comprising the following steps: 
a) switching on the operating mode B2 (“Tengler”, [0066], when the vehicle has reached a predefined speed, the eye-tracking device 96 is activated so that the device 96 can monitor the vehicle driver,), 
b) monitoring an eye position of a viewer in a given angular range A enclosing a vertical bisector of the display screen (“Tengler”, Fig. 2A, [0069]-[0070]), and
setting a signal S when the eye position of the viewer signifies that the viewer is looking at the display screen (“Tengler”, Fig. 2A, [0071], [0073],  ), and
deleting the signal S, when the eye position of viewer signifies that the viewer is not looking at the display screen (“Tengler”, Fig. 2B, [0087], [0088]), recognizes that the driver’s eyes position are focused away from the display 80),
c) manipulating the image data on the display screen as against the initial image data with regard to contrast, brightness, resolution, color space, cross fades and/or further image parameters (“Tengler”, [0081]-[0083]), wherein the manipulation:
i. is performed to the effect that a deteriorated visual perceptibility of the image data is brought about, whereby the quality of the restricted viewing mode B2 is enhanced, ii. is implemented dynamically in a control unit of the display screen, and iii. is performed exclusively during a period in which the signal S is set (“Tengler”, [0073], [0075], [0076], [0081]-[0082], [0092], reduction in the visibility of the screen when other observers looking at the screen are detected in the background or when the user is no longer looking at the screen).
d) repeating steps b) and c) until an abort condition is reached (“Tengler”, [0068], continuously observing the user's background as long as the user has not initiated normal operation of the screen by means of an input).

Claim 2:  Tengler discloses the method as claimed in claim 1, wherein the deteriorated visual perceptibility of the image data is brought about by, as against the initial image data, reduced contrast, diminished brightness, diminished resolution, diminished color space and/or static or dynamic cross fades (“Tengler”, [0046], [0081], [0082]).

Claim 3:  Tengler discloses the method as claimed in claim 1, wherein the deteriorated perceptibility of the image data is modulated temporally (“Tengler”, [0046], [0081], [0082], [0087]).

Claim 4:  Tengler discloses the method as claimed in claim 3, wherein the deterioration of perceptibility of the image increases with the period in which the signal remains set, with the display screen being completely switched off when a presettable maximum time t during which the signal S remains set is exceeded (“Tengler”, [0073], [0076]).

Claim 5:  Tengler discloses the method as claimed in claim 1, wherein die monitoring of the eye position is implemented by an eyetracking system (“Tengler”, [0073], the eye-tracking device 96).

Claim 6:  Tengler discloses the method as claimed in claim 1, wherein the monitoring of the eye position takes into account a viewing angle of both eyes in the horizontal and/or vertical direction and the head position relative to the display screen (“Tengler”, [0051], detecting the angle wat which the driver’s head is positioned in vertical and horizontal directions).

Claim 8:  Tengler discloses the method as claimed in claim 1, wherein, during the period in which the signal S is set, a text message and/or a symbol is cross-faded (“Tengler”, [0082], [0083]).

Claim 9:  Tengler discloses the method of claim 1, wherein steps a, b, c and d are performed inside a vehicle, and the viewer is a driver of the vehicle (“Tengler”, [0073], Figs. 2A).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 



Claims 7, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Tengler in view of LEE et al. (US 2014/0157424 A1, hereinafter “LEE”’).

Claim 7:  Tengler discloses the method as claimed in claim 1, however, Tengler does not explicitly teach the following feature, taught by LEE who teaches wherein the eye position is monitored only for viewers located horizontally within the angular range A between 90 degrees and greater than 20 degrees from the vertical bisector of the display area of the display screen and/or at a maximum distance of 1.2 m from a center point of the display area of the display screen (“LEE”, [0027], [0040]-[0041]).
Tengler and LEE are analogous art because both are in the same field of detecting an angle of the user face directly facing user device to determine activating a privacy mode.
Therefore, it would have been obvious to one having the ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Tengler and LEE before him her, to modify the teachings of Tengler to include wherein the eye position is monitored only for viewers located horizontally within the angular range A between 90 degrees and greater than 20 degrees from the vertical bisector of the display area of the display screen of LEE because to do so would increase accuracy information of monitoring user face directly facing user device to determine activating a privacy mode.

Claim 10:  Tengler discloses the method as claimed in claim 1, wherein the eye position is monitored only for viewers located horizontally within the angular range A between 90 degrees and greater than 25 degrees from the vertical bisector of the display area of the display screen and/or at a maximum distance of 1.2 m from a center point of the display area of the display screen  (“LEE”, [0027], [0040]-[0041]).
Tengler and LEE are analogous art because both are in the same field of detecting an angle of the user face directly facing user device to determine activating a privacy mode.
The same motivation that was utilized in the rejection of claim 7, applies equally as well to claim 10.

Claim 11:  Tengler discloses the method as claimed in claim 1, wherein the eye position is monitored only for viewers located horizontally within the angular range A between 90 degrees and greater than 30 degrees from the vertical bisector of the display area of the display screen and/or at a maximum distance of 1.2 m from a center point of the display area of the display screen  (“LEE”, [0027], [0040]-[0041]).
Tengler and LEE are analogous art because both are in the same field of detecting an angle of the user face directly facing user device to determine activating a privacy mode.
The same motivation that was utilized in the rejection of claim 7, applies equally as well to claim 11.

Conclusion
Examiner has cited particular columns and line and/or paragraph numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

The examiner requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.

When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).



Point of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG H NGUYEN whose telephone number is (571)270-1300. The examiner can normally be reached M-F 9:30-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on 571-272-7212. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHUONG H NGUYEN/Primary Examiner, Art Unit 2143